TREE TOP INDUSTRIES, INC. UNAUDITED CONDENSED COMBINED PRO FORMA BALANCE SHEET Bioenergy Applied Tree Top Adjusted Technologies, Inc. Industries, Inc. Combined Pro Forma ProForma June 30, 2009 June 30, 2009 Totals Adjustments AJE Totals (Unaudited) (Unaudited) ASSETS Current Assets: Cash $- Prepaid Expenses - Total Current Assets - Property and Equipment - - Other Assets Technology - - - 2 Total Other Assets - - - TOTAL ASSETS LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts Payable and Accrued Expenses $- $- Related Party Payable - - Cash Overdraft - - Current Maturities of Notes Payable - - Accrued Interest Payable - - Total Current Liabilities - - Total Liabilities - - Stockholders' Equity: Preferred Stock - Common Stock 2 2 3 Additional Paid-in Capital 1 2 3 2 Accumulated Deficit 1 Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) - 1 To eliminate accumulated deficit of Bioenergy Applied Technologies, Inc. to reflect purchase. 2 To record issuance of 3,500,000 shares of common stock to acquire 100% of the common shares of Bioenergy Applied Technologies, Inc. at $0.01 per share. 3 To eliminate common stock of Bioenergy Applied Technologies, Inc. TREE TOP INDUSTRIES, INC. UNAUDITED CONDENSED COMBINED PRO FORMA STATEMENT OF OPERATIONS Bioenergy Applied Tree Top Technologies, Inc. Industries, Inc. Pro-Forma For the Six For the Six Adjusted Months Ended Months Ended Combined Pro Forma Combined June 30, 2009 June 30, 2009 Totals Adjustments AJE Totals (Unaudited) (Unaudited) REVENUES $- $- $- $- $- COST OF SALES - GROSS PROFIT - OPERATING EXPENSES General and Administrative 67 - Officer Compensation - - Professional Fees - - Depreciation - - Total Costs and Expenses 67 - OPERATING LOSS - OTHER INCOME (EXPENSE) Interest Income - Interest Expense - - Total Other Income (Expense) - - Loss Before Taxes - INCOME TAX PROVISION (BENEFIT) - NET LOSS $- TREE TOP INDUSTRIES, INC. UNAUDITED CONDENSED COMBINED PRO FORMA BALANCE SHEET Bioenergy Applied Tree Top Adjusted Technologies, Inc. Industries, Inc. Combined Pro Forma ProForma December 31, 2008 December 31, 2008 Totals Adjustments AJE Totals ASSETS Current Assets: Cash $- Prepaid Expenses - - Total Current Assets - Property and Equipment - - Other Assets Technology - - - 2 Total Other Assets - - - TOTAL ASSETS LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts Payable and Accrued Expenses $- $- Related Party Payable - - Cash Overdraft - - Current Maturities of Notes Payable - - Accrued Interest Payable - - Total Current Liabilities - - Total Liabilities - - Stockholders' Equity: Preferred Stock - Common Stock 2 2 3 Additional paid-in Capital 1 2 2 3 Accumulated Deficit 88 1 Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) - 1 To eliminate accumulated deficit of Bioenergy Applied Technologies, Inc. to reflect purchase. 2 To record issuance of 3,500,000 shares of common stock to acquire 100% of the common shares of Bioenergy Applied Technologies, Inc. at $0.01 per share. 3 To eliminate common stock of Bioenergy Applied Technologies, Inc. TREE TOP INDUSTRIES, INC. UNAUDITED CONDENSED COMBINED PRO FORMA STATEMENT OF OPERATIONS Bioenergy Applied Tree Top Technologies, Inc. Industries, Inc. Pro-Forma For the For the Adjusted Year Ended Year Ended Combined Pro Forma Combined December 31, 2008 December 31, 2008 Totals Adjustments AJE Totals REVENUES $- $- COST OF SALES - GROSS PROFIT - - OPERATING EXPENSES General and Administrative 88 - Officer Compensation - - Professional Fees - - Depreciation - - Total Costs and Expenses 88 - OPERATING LOSS - OTHER INCOME (EXPENSE) Interest Income - 9 9 - 9 Interest Expense - - Total Other Income (Expense) - - Loss Before Taxes - INCOME TAX PROVISION (BENEFIT) - NET LOSS $- Tree Top Industries, Inc.
